Citation Nr: 1748381	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 2010.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for left knee, and assigned 10 percent rating, effective December 1, 2010.  As set forth above, the Veteran's claim is now in the jurisdiction of the RO in Houston, Texas.

In December 2014 and April 2017, the Board remanded the matter for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by X-ray evidence of arthritis and noncompensable limitation of flexion and extension confirmed by objective findings of crepitus, and painful motion.

2.  The Veteran's service-connected left knee disability is manifested by meniscus tear, as well as episodes of pain, locking, and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee disability based on arthritis and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2016).

2.  The criteria for a separate initial 20 percent rating for the service-connected left knee disability, based on meniscus tear, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5258 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In June 2010 the Veteran submitted an application claiming service connection for multiple disabilities, including a left knee disability.

In connection with this claim, the Veteran was afforded a VA medical examination in July 2010.  The examiner noted a history of knee surgeries in 1993 and 2000, with an osteoarthritis diagnosis in 1993.  The Veteran incurred a left knee injury while participating in physical conditioning sports in service.  He reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, grinding, deformity and pain.  He indicated that he did not experience heat, redness, fatigability, tenderness, drainage, effusion, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as 3 times per week and each time lasting for 2 hours.  The flare-ups were precipitated by physical activity, and alleviated by rest.  During the flare-ups the Veteran reported that he could not run or walk for long periods of time.  He reported difficulty with standing and walking for long periods of time without pain.  The Veteran also reported having knee injection treatments.

On examination the Veteran exhibited a range of motion for flexion to 120 degrees, with pain; and extension to zero degrees.  There was crepitus, abnormal movement and guarding of movement.  The examination was negative for edema, instability, effusion, weakness, tenderness, redness, heat, deformity, malalignment and drainage.  There was no subluxation.  There was no genu recurvatum and locking pain.  Upon repetitive use there was no additional limitation by pain, fatigue, weakness, lack of endurance, incoordination or ankylosis.  The joint stability tests were within normal limits for anterior, posterior, and medial-lateral ligaments.  The examiner confirmed the diagnosis of left knee osteoarthritis and status post Pellegrini-stieda syndrome.   

In an August 2011 statement, physician assistant W.P. reported that the Veteran's knee pain frequently interferes with his activities of daily living, such as walking, hygiene, dressing and work around the home.   

Review of VA clinical records shows complaints and treatment for left knee pain.  In pertinent part, an August 2011 VA clinical record indicates that the Veteran reported bilateral knee pain that was worse on the left medial joint line.  He stated that his knees had been hurting for the last 20 years.  He reported that he had no improvement with physical therapy or non-steroidal anti-inflammatories.  The examiner noted that his bilateral knees appeared normal.  There was mild effusion, left greater than right.  The Veteran's range of motion was from zero to 120 degrees.  Bilateral knees were non-tender with patellofemoral compression, though there was crepitus with left greater than right.  The knees ligaments were stable to Lachman's posterior drawer, varus and valgus.  There was pain with circumduction about the medial femoral condyle of the left knee; otherwise, normal.  The Veteran exhibited normal strength.   

In an August 2012 statement, the Veteran asserted that a 40 percent disability rating was warranted, due to indications that he will require more surgeries in the near future, and ultimately a knee replacement.  In support of his contention, the Veteran submitted a private treatment record dated August 1, 2012, noting an impression of tricompartmental osteoarthritis of left knee 

The Veteran underwent a VA examination in March 2013.  He reported that the impact of flare-ups was that his knees lock up sometimes.  The examiner noted that the Veteran's left knee pain began in the 1990s, and that there was no current treatment.  Knee replacement was recommended.  On examination the Veteran exhibited a range of motion for flexion to 140 degrees or greater, without pain; and extension to zero degrees, without pain.  Upon repetitive use there was no additional limitation or functional loss, pain, fatigue, weakness, incoordination, swelling, deformity, atrophy, instability, or disturbance of locomotion.  There was no interference with sitting, standing and weight-bearing, or ankylosis.  The Veteran exhibited normal muscle strength.  The joint stability tests were within normal limits for anterior, posterior, and medial-lateral ligaments.  There was no subluxation or dislocation.  The examination was negative for tibia and fibular impairment, or semilunar cartilage.  The Veteran did not utilize assistive devices.  The examiner noted that the Veteran's left knee condition does not impact his ability to work.  

In March 2015, the Veteran underwent another VA examination.  He reported constant flare-ups that were moderate in severity and lasted all day.  On examination the Veteran exhibited a range of motion for flexion to 100 degrees with pain; and extension to zero degrees, with pain.  His range of motion contributes to functional loss, in that he cannot stand or walk for prolonged periods.  There was localized tenderness, pain with weight bearing, and crepitus.  Upon repetitive use there was no additional functional loss, pain, fatigue, and weakness.  The examiner noted less movement than normal, disturbance of locomotion, and interference with standing.  The Veteran exhibited normal muscle strength.  The examination was negative for subluxation, lateral instability, effusion, atrophy, or ankylosis.  Joint stability tests for anterior, posterior, medial, and lateral were noted at zero to 5 millimeters (1+).  The examination was negative for tibia and fibular impairment.  The examiner noted semilunar cartilage, with symptoms of meniscal tear, and frequent episodes of joint locking and joint pain.   

In a January 2016 VA clinical record, the Veteran complained of a swollen left knee that was somewhat painful.  He denied locking or giving away in the knee.  The examiner noted modest knee effusion and joint line tenderness.  There was crepitus with flexion and extension of his knees with range of motion zero to 125 degrees.  His collateral ligaments appeared stable and his McMurray exam was negative.  The assessment of left knee tricompartmental osteoarthritis was noted.  In a February 2016 VA clinical record, the Veteran reported bilateral knee pain, with symptoms of aching, popping, and grinding, especially when he gets out of a chair or negotiates steps.  The Veteran denied swelling, locking, or giving away of his knees. The bilateral knee examination was negative for rashes, lesions, significant effusion, redness or warmth.  There was mild joint line tenderness, left greater than right.  His range of motion was zero to 125 with patellofemoral crepitus noted upon flexion and extension.  His collateral ligaments were noted as stable.  The McMurray exam was negative bilaterally.  The assessment of tricompartmental osteoarthritis, more symptomatic on the left was noted.  The Veteran's knees were treated with Synvisc-One injection.    

In June 2017, the Veteran underwent a VA medical examination.  He reported ongoing left knee pain and crepitus with walking.  He reported locking sensations intermittently on attempting to stand from a seated position.  He stated that the pain throbs during cold weather and prolonged sitting.  Pain was sharp with pivots and climbing.  On examination the Veteran exhibited a range of motion for flexion to 115 degrees, with pain; and extension to zero degrees.  There was localized tenderness in medial left knee, crepitus, and no pain with weight bearing.  Upon repetitive use there was no additional limitation or functional loss, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that pain limits functional ability with repeated use over time.  The examination was negative for swelling, deformity, atrophy, instability, disturbance of locomotion, and interference with sitting.  There was normal muscle strength.  There was no subluxation, lateral instability, effusion, or ankylosis.  The joint stability tests for anterior, posterior, medial, and lateral were within normal limits.  The examination was negative for tibia and fibular impairment, or semilunar cartilage.  The Veteran did not utilize assistive devices.    


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'"Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 38 C.F.R. § 4.25.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Additionally, the Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).


Analysis

The Veteran seeks a higher rating for his service-connected left knee disability.  He contends that the rating currently assigned does not reflect the severity of his disability.

In this case, the RO has evaluated the Veteran's left knee disability as 10 percent disabling under the rating criteria pertaining to arthritis and limitation of motion.

Under those criteria, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2016).

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

As noted above, repeated examination has shown that the Veteran's left knee motion is not limited to the extent necessary to meet the criteria for a compensable rating under either Diagnostic Code 5260, the code setting forth the criteria for limitation of flexion, or under Diagnostic Code 5261, the code setting forth the criteria for limitation of extension.

For example, at the July 2010 VA medical examination, range of motion testing showed flexion to 120 degrees, with pain; and extension to zero degrees.  In an August 2011 VA clinical record, range of motion testing showed flexion to 120 degrees and extension to zero degrees.  At the March 2013 VA medical examination, range of motion testing showed flexion to 140 degrees and extension to zero degrees.  At the VA medical examination in March 2015, range of motion testing showed flexion to 100 degrees, with pain; and extension to zero degrees.  In a January 2016 VA clinical record, range of motion testing showed flexion to 125 degrees and extension to zero degrees.  In a February 2016 VA clinical record, range of motion testing showed flexion to 125 degrees and extension to zero degrees.  Finally, at the most recent VA medical examination in June 2017, range of motion testing showed flexion was to 115 degrees, with pain; and extension to zero degrees.

These ranges of motion findings do not warrant a compensable rating under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting compensable limitation of motion.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261. See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Although compensable loss of flexion or extension has not been shown, the record contains X-ray evidence of degenerative arthritis.  In light of this evidence, and considering the objective evidence of painful left knee motion, the RO has assigned a 10 percent disability rating.  Hicks v. Brown, 8 Vet. App. 417 (1995); see also 38 C.F.R. § 4.59.

The Board finds that the record lacks evidence to show sufficient symptomatology of restricted motion to meet the criteria to justify a rating higher than 10 percent.  For example, at the most recent VA medical examination in June 2017, the examiner determined that there was no fatigability, weakness, lack of endurance, or incoordination.  In addition, the medical evidence of record is negative for evidence of atrophy.  

The Board has considered the Veteran's contentions to the effect that he experiences symptoms such as sharp pain and difficulty in walking or standing for prolonged periods.  The Board finds that such symptoms, however, are contemplated in the currently assigned 10 percent rating.  

Therefore, with consideration of the Veteran's reported pain and functional loss, the Board finds that a 10 percent rating is appropriate.  A rating in excess of 10 percent is not warranted, absent additional functional loss, supported by adequate pathology.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

The record on appeal does show that the Veteran's service-connected left knee disability exhibits additional symptomatology associated with semilunar cartilage, including a tear, along with pain and locking.  In light of these additional symptoms, the Board finds that the evidence of record supports the assignment of a separate, initial maximum 20 percent rating for left knee disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.

As set forth above, an August 2011 VA clinical record indicates mild effusion of left knee.  In a January 2016 VA clinical record, the examiner noted modest left knee effusion and joint tenderness.  In addition, the record shows that at the March 2015 VA examination, the examiner noted semilunar cartilage, with symptoms of meniscal tear, and frequent episodes of joint locking and joint pain.   

Given this medical history and symptomatology, the Board finds that an initial 20 percent rating is warranted under Diagnostic Code 5258, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This is the maximum rating available under this diagnostic code and no higher rating is available.

The Board has also reviewed other diagnostic codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned.

For example, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee due to recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee due to recurrent subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe impairment of the knee due to recurrent subluxation or lateral instability.

In this case, the Veteran reported a giving way of his left knee at his July 2010 VA medical examination.   However, the clinical evidence overwhelmingly shows that the Veteran's left knee ligaments have been consistently stable on clinical examination, with no objective indication of subluxation or lateral instability.  For example, VA medical examinations conducted in July 2010, March 2013, March 2015, and June 2017 all showed that there was no instability or subluxation present.  VA clinical records in August 2011, January 2016, and February 2016 indicated that there was no ligamentous instability.  

In light of this evidence, the Board finds no basis on which to assign a separate compensable rating under Diagnostic Code 5257.  In reaching this decision, the Board has specifically considered the Veteran's subjective complaint of a sensation of giving way, but finds that the objective evidence of record, including numerous examinations consistently finding that the Veteran's left knee exhibit no instability, greatly outweighs his subjective report.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a separate compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See VAOPGCPREC 23-97.  

The Board notes that the record on appeal shows that the Veteran's service-connected left knee also includes scarring.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Critically, he is separately service-connected for his left knee linear scars.  See the rating decision dated April 2011.  He has not disagreed with the assigned rating.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the Veteran is unemployable as a result of his service-connected left knee disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim. 

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that a 10 percent rating for left knee disability most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  

The Board also finds that the Veteran has met the criteria for a separate initial 20 percent rating for left knee semilunar cartilage with symptoms of meniscal tear, and frequent episodes of locking, pain, and effusion into the joint.  The preponderance of the evidence is against the assignment of initial ratings in excess of those currently assigned.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability is denied.

Entitlement to a 20 percent disability rating for the service-connected left knee disability, based on meniscus tear, is granted; subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


